Case 7:18-cv-10204-PMH Document 53 Filed 04/16/19 Page 1of1
Case 7:18-cv-10204-VB Document 52 Filed 04/16/19. Page lofl....

NE WILSON

CASK OVTE EDEL

MEMO ENDORSED

   

oy yess

 
 
 
 
 
 

      

~-Janine: A/Mastellon®> > evr
‘914.872.7230 (direct) | u|
“Janine. Masteone@® wilsonelser com wh -

4 (30 2914, Ms. Bapte wre thal
[- Fesy ok tv ptowats A counsel 'y
Hon. Vincent L. Bri¢cetti [etter of | u| 161% a) G oc tk50 ) .

United States Distridt Court
Southern District of New York ¢ o

OV ternah \
300 Quarropas Street —
10601-1450 Whe 8 Ny

White Plains, New York
Re: _—_Indig, et al v. Millage of Pomona, et al 4 [6 ( ™“~\
Civil Action No: Al8-cv-10204-VB

   

April 16, 2019

      
 

VIA ECF

   
   
 
 
 

   
  

Dear Judge Briccetti:

We have been contacted by the Village of Pomona to represent the defendants in this action, We
are in the process of executing consent forms so that we can file our Notice of Appearance. We
respectfully request time to effectuate this change of counsel and to discuss the plaintiffs’
settlement demand with our clients.

Thank you.

Respectfully,

Wilson Elser Moskowitz Edelman & Dicker LLP

Janine M. Mastellone
Janine A. Mastellone

CC: VIA ECF ONLY
Bradley J. Nash, Esq.
SCHLAM STONE & DOLAN, LLP
Attorneys for Plaintiffs
26 Broadway
New York, New York 10004
(212) 344-5400

JAM: vf

1133 Westchester Avenue « White Plains, NY 10604 * p 914.323.7000 « [914.323.7001
150 East 42nd Street + New York, NY 10017 * p 212.490.3000 » f 212.490.3038
Albany + Allonia + Austin « Baltimore » Beaumont + Boston * Chicago + Dollos * Denver + Edwardsville + Garden City » Harford » Houston * Kentucky * Las Vegas

London ¢ Los Angeles * Miami + Michigon * Milwaukee * New Jersey * New Orleans « New York * Orlando * Philadelphia « San Diego + Sanfrancisco + Stamtord
Virginia * Washington, DC +» West Palm Beach + White Plains

 

wilsonelser.com

75771 66v.1
